           Case 2:19-cr-00270-CDJ Document 75 Filed 03/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :
                                           :                CRIMINAL ACTION
      v.                                   :                NO. 19-270
                                           :
MARK GREEN,                                :
         Defendant.                        :

                                       ORDER

      AND NOW, on this 11th day of March, 2021, upon consideration of Defendant’s Motion

to Suppress Physical Evidence (ECF No. 32) it is hereby ORDERED that said Motion is

DISMISSED AS MOOT.

                                                     BY THE COURT:

                                                     /s/ C. Darnell Jones, II
                                                     C. DARNELL JONES, II J.
